242 S.W.3d 445 (2007)
Christopher CHATMAN, Movant/Appellant,
v.
STATE of Missouri, Plaintiff/Respondent.
No. ED 88717.
Missouri Court of Appeals, Eastern District, Division Four.
November 6, 2007.
Motion for Rehearing and/or Transfer Denied December 11, 2007.
Application for Transfer to Denied January 22, 2008.
Christopher Chatman, Charleston, MO, Acting pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Wilson Corman, Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 11, 2007.

ORDER
PER CURIAM.
Christopher Chatman (Movant) appeals from the motion court's judgment denying his motion for post-conviction relief (motion) filed pursuant to Rule 29.15. A jury found Movant guilty of: one count of first-degree assault, in violation of Section 565.050[1]; one count of armed criminal action, in violation of Section 571.015; and one count of victim tampering, in violation of Section 575.270.2. The trial court sentenced Movant to consecutive terms of 30 years for the assault conviction, 30 years for the armed criminal action conviction, and seven years for the victim tampering conviction. Movant appealed the judgment of his convictions and sentence, and this Court affirmed in State v. Chatman, 149 S.W.3d 544 (Mo.App. E.D.2004). Movant thereafter filed his motion, pursuant to Rule 29.15, alleging ineffective assistance of counsel.
We have reviewed the briefs of the parties and files and records in the case and find Movant's claims to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating *446 the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.